Citation Nr: 9912596	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from February 1983 to March 1986.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of a July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky.


FINDINGS OF FACT

1.  Service connection was denied for hepatitis in an 
unappealed rating decision dated in September 1986.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
previously denied claim has not been received since the 
September 1986 decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for hepatitis has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991).  Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection was denied for hepatitis by rating 
decision dated in September 1986.  The veteran was notified 
of the decision later in September 1986 and did not file a 
timely appeal.  Evidence on file at the time of the September 
1986 rating decision consisted of the veteran's service 
medical records and a VA Application for Compensation or 
Pension received in May 1986.

There are no service medical records on file from the 
veteran's initial period of service.  There were no pertinent 
complaints or abnormal findings on the veteran's December 
1982 entrance medical history and examination reports for his 
second period of service.  He complained in July 1984 of mild 
right upper quadrant tenderness without hepatomegaly, and a 
blood test revealed elevated bilirubin; it was noted that the 
veteran did not have a prior history of liver disease.  It 
was noted in August 1984 that liver function tests were 
elevated and that an HBsAg screen was positive.  The 
impression was hepatitis, asymptomatic, anicteric, probably 
hepatitis B.  The veteran indicated in September 1984 that he 
was asymptomatic.  The assessments were clinically and 
chemically resolved hepatitis B; and right upper quadrant 
pain, consider peptic ulcer disease, although atypical, 
consider pancreatitis.  Multiple scans of the right upper 
quadrant in October 1984 revealed a liver somewhat denser 
than the kidney and pancreas, which was thought to be 
secondary to either pancreatitis or hepatocellular 
dysfunction.  On gastrointestinal clinic evaluation in 
November 1984, a right abdominal ultrasound showed a normal 
liver.  The impressions were atypical persistent right upper 
quadrant pain, onset associated with acute hepatitis B, 
suspect persistent hepatitis as etiology; history and 
physical not typical for gastritis, peptic ulcer disease, or 
biliary tract dysfunction.  November 1984 and January 1985 
HBsAg screens were nonreactive.  The assessment later in 
January 1985 was tender liver edge with mild hepatomegaly, 
may just be capsular tenderness, status post hepatitis.

A February 1985 nuclear liver/spleen scan was normal.  An 
April 1985 hepatobiliary scan and gallbladder ejection 
fraction were normal.  A May 1985 endoscopic retrograde 
cholangiopancreatogram was normal.  Evaluation in May 1985 
for continued right upper quadrant pain revealed right upper 
quadrant tenderness with hepatomegaly of 8-10 cm; the 
diagnosis was hepatomegaly secondary to persistent hepatitis 
B.  An October 1985 esophagogastroduodenoscopy showed mild 
duodenitis with evidence of previous peptic ulcer disease.  
No pertinent abnormality was diagnosed on separation 
examination in January 1986.  

Evidence submitted subsequent to the September 1986 decision 
includes VA outpatient records beginning in May 1987, VA 
hospital records for August and September 1987, a December 
1997 statement from the veteran's wife, a VA examination 
report dated in March 1998, and statements by and on behalf 
of the veteran.

VA outpatient records for May and August 1987 reveal that the 
veteran complained of pain in the right mid-quadrant; the 
diagnosis was bronchitis and viral syndrome.  

The veteran was hospitalized at a VA hospital in August and 
September 1987 with left upper quadrant pain from a 
motorcycle accident.  It was noted that, by the end of the 
first hospital day, the veteran's abdominal tenderness had 
resolved.  The discharge diagnosis was left upper quadrant 
pain following motorcycle accident.

HBsAg testing in August 1997 was negative.  A VA echogram of 
the abdomen in September 1997 showed a coarsened hepatic 
echotexture consistent with a clinical history of 
hepatocellular disease.  An upper gastrointestinal series in 
September 1997 revealed a filling defect distal to the 
esophagus, which was thought to represent an ulcer, and 
gastroesophageal reflux.  In December 1997, H pylori AB titer 
was positive.  VA outpatient records for December 1987 reveal 
an impression that the veteran's hepatitis was noninfectious.

On VA examination in March 1998, the veteran said that he had 
an urge to vomit starting within 30 to 60 minutes after every 
meal; he indicated that he did vomit after 3 or 4 meals a 
week.  He noted constant right costal margin abdominal pain 
with distention and bloating.  Physical examination revealed 
that the veteran was 70 inches tall and weighed 224 pounds.  
No evidence of anemia was found.  His abdomen was somewhat 
distended and there was right costal margin tenderness 
without rebounding or guarding.  There was no organomegaly.  
The diagnoses were hepatitis B immunity, with no active 
hepatitis on laboratory work in August 1997; gastroesophageal 
reflux; esophageal ulcer; positive H-pylori test, awaiting 
treatment; and history of treated duodenitis.  In an 
Addendum, the examiner noted that the veteran did not have 
active hepatitis but did have hepatitis immunity; that the 
veteran's service medical records were not available; and 
that the hepatitis in service may have been B, which produced 
antibodies against hepatitis B.

The evidence received since September 1986 is new, but it is 
not material.  This evidence reveals that, although the 
veteran has continued complaints of abdominal pain, the 
abdominal pain has not been attributed to hepatitis.  There 
continues to be no post-service medical evidence of active 
hepatitis.  Moreover, the new medical evidence does not 
suggest the presence of any disability due to the service 
incurred hepatitis.  Statements by the veteran's wife that 
the veteran has had liver and stomach problems since she met 
him in 1989 and the veteran's statements that he has 
residuals of hepatitis are of no probative value since the 
veteran and his wife, as lay persons, are not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the claim for 
service connection for hepatitis has not been reopened.

Although it was contended on behalf of the veteran in 
December 1998 that this case should be remanded to the VA 
examiner who examined the veteran in March 1998 because the 
examiner did not have access to the veteran's service medical 
records at the time of the examination, the Board notes that 
the examiner based his March 1998 analysis on the assumption 
that the veteran had had hepatitis in service and provided 
examination results as to his current condition.  In any 
event, the duty to assist does not attach until the claim has 
been reopened and evidence of well-groundedness of the claim 
is received.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  

It was contended in January 1999 that this case should be 
remanded to the RO because of the decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  However, the Board 
notes that the Board's decision is in compliance with the 
requirements of Hodge in relying on the language in 38 C.F.R. 
§ 3.156(a) and that the veteran was provided notice of 
§ 3.156(a) in the statement of the case.  Consequently, 
remanding this case to the RO would not serve any useful 
purpose.


ORDER

The veteran's application to reopen his claim for service 
connection for hepatitis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

